DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.
 
Claims 1, 3, 5-6, 8-10, 13-18, and 20-24 are pending in the present application and are under consideration in this office action.

Response to Arguments
Applicant’s arguments with respect to the newly introduced limitations in amended independent claims 1 and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant further argues that Korjenevsky is nonanalogous art. Applicant's arguments have been fully considered but they are not persuasive. As stated in the advisory action of 05/03/2021:
In response to applicant's argument that Korjenevsky is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied  the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Rejections & Objections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 15 appear to encompass identical subject matter. 
Claim 16 recites the limitation "the plurality of sensor cells" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1, 3, 5, 6, 8-10, 15-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Igney et al. (U.S. Pub. No. 2008/0258717), hereinafter “Igney”, in further view of Ben-Ari et al. (U.S. Pub. No. 2005/0054939), hereinafter “Ben-Ari,” or in further view of Tran (U.S. Pub. No. 2008/0004904), hereinafter “Tran;” or, in the alternative, Igney in further view of Ben-Ari in further view of Korjenevsky (“Electric field tomography for contactless imaging of resistivity in biomedical applications”), hereinafter “Korjenevsky;” or, in the alternative, Igney in further view of Woo et al. (U.S. Pub. No. 2007/0088210), hereinafter “Woo,” in further view of Ben-Ari; or, in the alternative, Igney in further view of Woo in further view of Tran.

Regarding claim 1, Igney discloses an image generation apparatus (“magnetic induction tomography system” Igney, Abstract):
a plurality of electrodes (“one or more generator coils” Igney, Abstract);
a plurality of sensor cells (“one or more sensor coils” Igney, Abstract); and
a base member on which the plurality of electrodes and the plurality of sensor cells are provided (“sensor coils 5 may be arranged in form of one or more arrays, each coil array being adapted to be moved by an actuator 6, 7 at a whole” Igney, [0042]; measuring unit, #3’ and #3”, Igney, Figs. 8 and 12); and
a controller (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]) configured to provide a tomographic image of a measurement object (“magnetic induction tomography (MIT) is a noninvasive imaging technique” 
the alternating current is input to the measurement object via the plurality of electrodes while the magnetic field is generated (“said primary magnetic field inducing an eddy current in the object (2)” Igney, Abstract; “a number of generator coils 4 adapted for generating a time varying primary magnetic field inducing an eddy current in the tissue 2… an alternating current is fed into the generator coils 4” Igney, [0035]), and
the base member is movable relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 18. For these purpose actuators 6, 7 are provided for moving one or more generator coils 4 and /or one or more sensor coils 5 along the rotation axis 16” Igney, [0048]) such that the plurality of the electrodes and the plurality of sensor cells on the base member are in non-direct contact with a body surface of the measurement object when the alternating current is input to the measurement object via the plurality of electrodes (“MIT may not require direct contact of the sensors with the imaged objects” Igney, [0002]; Figures 1-7 and 9-11 of Igney illustrate that generator coils, #4, and sensor coils, #5, are not in contact with tissue, #2).
However, Igney may not explictly disclose a magnetic field generated by an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality of electrodes without directly attaching the electrodes to the body surface of the measurement object.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Ben-Ari’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains the predictable result of reducing the size of the current inducing device allowing for greater portability and easier repositioning of the current inducing device to obtain tomography at a plurality of locations. Additionally, Ben-Ari states that using electrodes of varying frequencies “to induce currents in the brain [allows one] to obtain more data about the distribution of blood in the brain” than with coils alone (Ben-Ari, [0111]), therefore, coupling current injecting electrodes with magnetic field sensors provides further valuable data about the subject. 
However, Igney in further view of Ben-Ari may not explictly disclose the plurality of electrodes are not directly attached to the body surface of the measurement object.
However, in the same field of endeavor, Tran teaches the plurality of electrodes are not directly attached to the body surface of the measurement object (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]; “the voltage measurements may employ one or more contactless, voltage sensitive electrodes” Tran, [0305]).

Additionally or in the alternative, in the same field of endeavor, Korjenevsky teaches the plurality of electrodes are not directly attached to the body surface of the measurement object (“several metal electrodes, disposed along a circumference and enclosed by a grounded conducting shield, figure 1. In the area between the electrodes, not touching them, is placed the object to be examined. One of the electrodes is connected to a source of alternating voltage and is, thus, the source of an alternating electric field” 2.1.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney in further view of Ben-Ari’s teaching of a plurality of electrodes for impedance measurement with Korjenevsky’s teaching of contactless electrodes for impedance measurement as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects. Additionally, Korjenevsky states that providing electrodes away from the surface of the object of interest simplifies reconstruction by allowing the relative position between electrodes to be known (See Korjenevsky, 1. Introduction).
Additionally, or in the alternative, in the same field of endeavor, Woo teaches a magnetic field generated by a current supplied via the plurality of electrodes (“current injecting devices 100 for injecting currents in directions different from one another into a measuring object, such as a human body or a substance, a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Woo’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains the predictable result of reducing the size of the current inducing device allowing for greater portability and easier repositioning of the current inducing device to obtain tomography at a plurality of locations. Additionally, Woo states that providing a current injection via electrodes and measuring the magnetic field generated by the current injection in the object via magnetic sensors allows “a measuring object [to] be visualized in more accurate high resolution” (Woo, [0008]).
However, Igney in further view of Woo may not explicitly teach an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality of electrodes.
However, in the same field of endeavor, Ben-Ari teaches an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality of electrodes (“measuring the currents inside the head comprises measuring the magnetic field produced by the eddy currents” [0033]; “the power supply is capable of operating over at least part of the range between 100kHz and 1 MHz” [0068]; “a plurality of electrodes” [0090]; “eddy currents are induced at more than one frequency, or both coils and electrodes are used to induce currents in the brain, in order to obtain more data about the distribution of blood in the brain” Ben-Ari, [0111]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact 
Additionally, or in the alternative, in the same field of endeavor, Tran teaches an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality of electrodes (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney in further view of Woo’s teaching of a plurality of electrodes for impedance measurement with Tran’s teaching of contactless electrodes for impedance measurement as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.

Regarding claim 3, Igney discloses each of the plurality of sensor cells is a magnetic impedance element sensor (“one or more sensor coils (5) adapted for sensing a secondary magnetic field” Igney, Abstract; “electrical conductivity, permittivity and magnetic permeability… conductivity contribution in a target object can be reconstructed” Igney, [0002]).



Regarding claim 6, Igney discloses a position information sensor capable of detecting at least one of (a) a position for a reference point, (b) a distance from the measurement object, and (c) a relative positional relationship with the measurement object, with respect to at least one of the plurality of sensor cells (“detected by a number of sensor coils… measurements are taken and used to recover the position, shape and the electromagnetic properties of the object” Igney, [0003]),
the controller is configured to calculate the intensity of the magnetic field based on an output from the position information sensor and outputs from the plurality of sensor cells (“one or more sensor coils (5) adapted for sensing a secondary magnetic field” Igney, Abstract; “electrical conductivity, permittivity and magnetic permeability… conductivity contribution in a target object can be reconstructed” Igney, [0002]; “measurements are taken and used to recover the position, shape and the electromagnetic properties of the object” Igney, [0003]).

Regarding claim 20, Igney discloses an image generation apparatus (“magnetic induction tomography system” Igney, Abstract):
a plurality of electrodes (“one or more generator coils” Igney, Abstract);
a magnetic sensor (“one or more sensor coils” Igney, Abstract); and
a base member on which the plurality of electrodes and the magnetic sensor is provided (“sensor coils 5 may be arranged in form of one or more arrays, each coil array being adapted to be moved by an actuator 6, 7 at a whole” Igney, [0042]; measuring unit, #3’ and #3”, Igney, Figs. 8 and 12);

a controller (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]) configured to provide a tomographic image of a measurement object (“magnetic induction tomography (MIT) is a noninvasive imaging technique” Igney, [0003]; “Image reconstruction with MIT...” Igney, [0004 - 0007]) based on an intensity of a magnetic field generated by an alternating current supplied via the plurality of electrodes (“a number of generator coils 4 adapted for generating a time varying primary magnetic field inducing an eddy current in the tissue 2… an alternating current is fed into the generator coils 4” Igney, [0035], the intensity of the magnetic field is acquired via the magnetic sensor (“one or more generator coils (4) adapted for generating a primary magnetic field, said primary magnetic field inducing an eddy current in the object (2), one or more sensor coils (5) adapted for sensing a secondary magnetic field” Igney, Abstract; “a number of generator coils 4 adapted for generating a time varying primary magnetic field… an alternating current is fed into the generator coils 4” Igney, [0035]; “Magnetic induction tomography (MIT) is a noninvasive imaging technique with applications in industry and for medical imaging. In contrast to other electrical imaging techniques, MIT may not require direct contact of the sensors with the imaged object. MIT applies a magnetic field from one or more generator coils (also called excitation coils) to induce eddy currents in the material to be studied…” Igney, [0002] – [0003]),

the base member is movable relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 18. For these purpose actuators 6, 7 are provided for moving one or more generator coils 4 and /or one or more sensor coils 5 along the rotation axis 16” Igney, [0048]) such that the plurality of electrodes on the base member is in non-direct contact with a body surface of the measurement object when the alternating current is input to the measurement object via the plurality of electrodes (“MIT may not require direct contact of the sensors with the imaged objects” Igney, [0002]; Figures 1-7 and 9-11 of Igney illustrate that generator coils, #4, and sensor coils, #5, are not in contact with tissue, #2).
However, Igney may not explictly disclose an alternating current of a high frequency more than 100 kHz and equal to or less than 10 Mhz is input to a measurement object via a plurality of electrodes without directly attaching the electrodes to the body surface of the measurement object.
However, in the same field of endeavor, Ben-Ari teaches an alternating current of a high frequency more than 100 kHz and equal to or less than 10 Mhz is input to a measurement object via a plurality of electrodes (“measuring the currents inside the head comprises measuring the magnetic field produced by the eddy currents” [0033]; “the power supply is capable of operating over at least part of the range between 100kHz and 1 MHz” [0068]; “a plurality of electrodes” [0090]; “eddy currents are induced at more than one frequency, or both coils and electrodes are used to induce currents in the brain, in order to obtain more data about the distribution of blood in the brain” Ben-Ari, [0111]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact 
However, Igney in further view of Ben-Ari may not explictly disclose the plurality of electrodes are not directly attached to the body surface of the measurement object.
However, in the same field of endeavor, Tran teaches the plurality of electrodes are not directly attached to the body surface of the measurement object (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]; “the voltage measurements may employ one or more contactless, voltage sensitive electrodes” Tran, [0305]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney in further view of Ben-Ari’s teaching of a plurality of electrodes for impedance measurement with Tran’s teaching of contactless electrodes for impedance measurement as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.
Additionally or in the alternative, in the same field of endeavor, Korjenevsky teaches the plurality of electrodes are not directly attached to the body surface of the measurement object (“several metal electrodes, disposed along a circumference and enclosed by a grounded conducting shield, figure 1. In the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney in further view of Ben-Ari’s teaching of a plurality of electrodes for impedance measurement with Korjenevsky’s teaching of contactless electrodes for impedance measurement as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects. Additionally, Korjenevsky states that providing electrodes away from the surface of the object of interest simplifies reconstruction by allowing the relative position between electrodes to be known (See Korjenevsky, 1. Introduction).
Additionally, or in the alternative, in the same field of endeavor, Woo teaches a magnetic field generated by a current supplied via the plurality of electrodes (“current injecting devices 100 for injecting currents in directions different from one another into a measuring object, such as a human body or a substance, a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents” Woo, [0042]; “current injecting device 100 includes an electrode 21” Woo, [0043]; “The currents to be injected in six directions are generated by at least the four current injecting devices.” Woo, [0050]) without directly attaching the electrodes to the body surface of the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Woo’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains 
However, Igney in further view of Woo may not explicitly teach an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality of electrodes.
However, in the same field of endeavor, Ben-Ari teaches an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality of electrodes (“measuring the currents inside the head comprises measuring the magnetic field produced by the eddy currents” [0033]; “the power supply is capable of operating over at least part of the range between 100kHz and 1 MHz” [0068]; “a plurality of electrodes” [0090]; “eddy currents are induced at more than one frequency, or both coils and electrodes are used to induce currents in the brain, in order to obtain more data about the distribution of blood in the brain” Ben-Ari, [0111]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Ben-Ari’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains the predictable result of reducing the size of the current inducing device allowing for greater portability and easier repositioning of the current inducing device to obtain tomography at a plurality of locations. Additionally, Ben-Ari states that using electrodes of varying frequencies “to induce currents in the brain [allows one] to obtain more data about the distribution of blood in the brain” than with coils alone (Ben-Ari, [0111]), therefore, coupling current injecting electrodes with magnetic field sensors provides further valuable data about the subject. 
Additionally, or in the alternative, in the same field of endeavor, Tran teaches an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney in further view of Woo’s teaching of a plurality of electrodes for impedance measurement with Tran’s teaching of contactless electrodes for impedance measurement as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.

Regarding claim 8, Igney discloses the controller (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]) acquires at least intensities of magnetic fields at a plurality of positions surrounding a specific tomographic surface of the measurement object (Figs. 1-7 of Igney illustrate a plurality of generator coils, #4, and sensor coils, #5, disposed at a plurality of positions about tissue, #2).

Regarding claim 9, Igney discloses the input device (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]; “the generator coils 4 are operated at multiple frequencies to allow “sweeping”” Igney, [0038]) inputs the alternating current via electrodes arranged at a plurality of positions surrounding a specific tomographic surface of the measurement object (Figs. 1-7 of Igney illustrate a plurality of generator coils, #4, disposed at a plurality of positions about tissue, #2).
However, Igney may not explictly disclose the electrodes are electrodes.
However, in the same field of endeavor, Ben-Ari teaches the electrodes are electrodes (“measuring the currents inside the head comprises measuring the magnetic field produced by the eddy 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Ben-Ari’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains the predictable result of reducing the size of the current inducing device allowing for greater portability and easier repositioning of the current inducing device to obtain tomography at a plurality of locations. Additionally, Ben-Ari states that using electrodes of varying frequencies “to induce currents in the brain [allows one] to obtain more data about the distribution of blood in the brain” than with coils alone (Ben-Ari, [0111]), therefore, coupling current injecting electrodes with magnetic field sensors provides further valuable data about the subject. 

Regarding claim 10, Igney discloses the controller (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]) acquires an intensity of a magnetic field generated on the basis of an alternating current input by the alternating current input unit via the magnetic sensor arranged around the same tomographic surface as the specific tomographic surface (Figs. 1-7 of Igney illustrate a plurality of sensor coils, #5, disposed at a plurality of positions about tissue, #2).

Regarding claim 15, Igney discloses the input device (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]; “the generator coils 4 are operated at multiple frequencies to allow “sweeping”” Igney, [0038])  inputs at least the alternating current via electrodes arranged at a plurality of positions surrounding a 
However, Igney may not explictly disclose the electrodes are electrodes.
However, in the same field of endeavor, Ben-Ari teaches the electrodes are electrodes (“measuring the currents inside the head comprises measuring the magnetic field produced by the eddy currents” [0033]; “a plurality of electrodes” [0090]; “eddy currents are induced at more than one frequency, or both coils and electrodes are used to induce currents in the brain, in order to obtain more data about the distribution of blood in the brain” Ben-Ari, [0111]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Ben-Ari’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains the predictable result of reducing the size of the current inducing device allowing for greater portability and easier repositioning of the current inducing device to obtain tomography at a plurality of locations. Additionally, Ben-Ari states that using electrodes of varying frequencies “to induce currents in the brain [allows one] to obtain more data about the distribution of blood in the brain” than with coils alone (Ben-Ari, [0111]), therefore, coupling current injecting electrodes with magnetic field sensors provides further valuable data about the subject. 

Regarding claim 16, Igney discloses a method for generating a tomographic image of a measurement object (“magnetic induction tomography… method” Igney, Abstract) by acquiring an intensity of a magnetic field via a plurality of electrodes (“one or more generator coils (4) adapted for generating a primary magnetic field, said primary magnetic field inducing an eddy current in the object (2), one or more sensor coils (5) adapted for sensing a secondary magnetic field” Igney, Abstract; “a number of generator coils 4 adapted for generating a time varying primary magnetic field… an alternating current is fed into the generator coils 4” Igney, [0035]; “Magnetic induction tomography (MIT) is a 
preparing a base member on which the plurality of electrodes and the plurality of sensor cells are provided (“sensor coils 5 may be arranged in form of one or more arrays, each coil array being adapted to be moved by an actuator 6, 7 at a whole” Igney, [0042]; measuring unit, #3’ and #3”, Igney, Figs. 8 and 12);
inputting the alternating current to the measurement object via the plurality of electrodes (“said primary magnetic field inducing an eddy current in the object (2)” Igney, Abstract; “a number of generator coils 4 adapted for generating a time varying primary magnetic field inducing an eddy current in the tissue 2… an alternating current is fed into the generator coils 4” Igney, [0035]);
moving the base member relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 
However, Igney may not explictly disclose an alternating current of a high frequency more than 100 kHz and equal to or less than 10 Mhz is input to a measurement object via a plurality of electrodes without directly attaching the electrodes to the body surface of the measurement object.
However, in the same field of endeavor, Ben-Ari teaches an alternating current of a high frequency more than 100 kHz and equal to or less than 10 Mhz is input to a measurement object via a plurality of electrodes (“measuring the currents inside the head comprises measuring the magnetic field produced by the eddy currents” [0033]; “the power supply is capable of operating over at least part of the range between 100kHz and 1 MHz” [0068]; “a plurality of electrodes” [0090]; “eddy currents are induced at more than one frequency, or both coils and electrodes are used to induce currents in the brain, in order to obtain more data about the distribution of blood in the brain” Ben-Ari, [0111]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Ben-Ari’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains the predictable result of reducing the size of the current inducing device allowing for greater portability and easier repositioning of the current inducing device to obtain tomography at a plurality of locations. Additionally, Ben-Ari states that using electrodes of varying frequencies “to induce currents in the brain [allows one] to obtain more data about the distribution of blood in the brain” than with coils alone (Ben-Ari, [0111]), therefore, coupling current injecting electrodes with magnetic field sensors provides further valuable data about the subject. 

However, in the same field of endeavor, Tran teaches the plurality of electrodes are not directly attached to the body surface of the measurement object (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]; “the voltage measurements may employ one or more contactless, voltage sensitive electrodes” Tran, [0305]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney in further view of Ben-Ari’s teaching of a plurality of electrodes for impedance measurement with Tran’s teaching of contactless electrodes for impedance measurement as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.
Additionally or in the alternative, in the same field of endeavor, Korjenevsky teaches the plurality of electrodes are not directly attached to the body surface of the measurement object (“several metal electrodes, disposed along a circumference and enclosed by a grounded conducting shield, figure 1. In the area between the electrodes, not touching them, is placed the object to be examined. One of the electrodes is connected to a source of alternating voltage and is, thus, the source of an alternating electric field” 2.1.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney in further view of Ben-Ari’s teaching of a plurality of electrodes for impedance measurement with Korjenevsky’s teaching of contactless electrodes for impedance measurement as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between 
Additionally, or in the alternative, in the same field of endeavor, Woo teaches a magnetic field generated by a current supplied via the plurality of electrodes (“current injecting devices 100 for injecting currents in directions different from one another into a measuring object, such as a human body or a substance, a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents” Woo, [0042]; “current injecting device 100 includes an electrode 21” Woo, [0043]; “The currents to be injected in six directions are generated by at least the four current injecting devices.” Woo, [0050]) without directly attaching the electrodes to the body surface of the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Woo’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains the predictable result of reducing the size of the current inducing device allowing for greater portability and easier repositioning of the current inducing device to obtain tomography at a plurality of locations. Additionally, Woo states that providing a current injection via electrodes and measuring the magnetic field generated by the current injection in the object via magnetic sensors allows “a measuring object [to] be visualized in more accurate high resolution” (Woo, [0008]).
However, Igney in further view of Woo may not explicitly teach an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality of electrodes.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Ben-Ari’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains the predictable result of reducing the size of the current inducing device allowing for greater portability and easier repositioning of the current inducing device to obtain tomography at a plurality of locations. Additionally, Ben-Ari states that using electrodes of varying frequencies “to induce currents in the brain [allows one] to obtain more data about the distribution of blood in the brain” than with coils alone (Ben-Ari, [0111]), therefore, coupling current injecting electrodes with magnetic field sensors provides further valuable data about the subject. 
Additionally, or in the alternative, in the same field of endeavor, Tran teaches an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality of electrodes (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney in further view of Woo’s teaching of a plurality of electrodes for impedance measurement with Tran’s teaching of contactless electrodes for impedance measurement as this simple substitution of one known type of electrode for another known type of 

Regarding claim 17, Igney discloses a method for generating a tomographic image of a measurement object (“magnetic induction tomography… method” Igney, Abstract) by acquiring an intensity of a magnetic field via a magnetic sensor (“one or more generator coils (4) adapted for generating a primary magnetic field, said primary magnetic field inducing an eddy current in the object (2), one or more sensor coils (5) adapted for sensing a secondary magnetic field” Igney, Abstract; “a number of generator coils 4 adapted for generating a time varying primary magnetic field… an alternating current is fed into the generator coils 4” Igney, [0035]; “Magnetic induction tomography (MIT) is a noninvasive imaging technique with applications in industry and for medical imaging. In contrast to other electrical imaging techniques, MIT may not require direct contact of the sensors with the imaged object. MIT applies a magnetic field from one or more generator coils (also called excitation coils) to induce eddy currents in the material to be studied…” Igney, [0002] – [0003]) while an alternating current of a high frequency more than 100kHz and equal to or less than 10Mhz (“The generator coils 4 are preferably adapted to operate with excitation frequencies from 100 kHz to 20 MHz” Igney, [0038]) is input to the measurement object via a plurality of electrodes (“one or more generator coils (4) adapted for generating a primary magnetic field, said primary magnetic field inducing an eddy current in the object (2), one or more sensor coils (5) adapted for sensing a secondary magnetic field” Igney, Abstract; “a number of generator coils 4 adapted for generating a time varying primary magnetic field… an alternating current is fed into the generator coils 4” Igney, [0035]; “Magnetic induction tomography (MIT) is a noninvasive imaging technique with applications in industry and for medical imaging. In contrast to other electrical imaging techniques, MIT may not require direct contact of the sensors with the imaged object. MIT applies a magnetic field from one or more generator coils (also called excitation coils) to induce eddy currents in the material to be studied…” Igney, [0002] – [0003]):

inputting the alternating current to the measurement object via the plurality of electrodes on the base member while the plurality of electrodes on the base member is in non-direct contact with a body surface of the measurement (“said primary magnetic field inducing an eddy current in the object (2)” Igney, Abstract; “a number of generator coils 4 adapted for generating a time varying primary magnetic field inducing an eddy current in the tissue 2… an alternating current is fed into the generator coils 4” Igney, [0035]);
moving the base member relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 18. For these purpose actuators 6, 7 are provided for moving one or more generator coils 4 and /or one or more sensor coils 5 along the rotation axis 16” Igney, [0048]) while the plurality of electrodes on the base member is in non-direct contact with the body surface of the measurement object (“MIT may not require direct contact of the sensors with the imaged objects” Igney, [0002]; Figures 1-7 and 9-11 of Igney illustrate that generator coils, #4, and sensor coils, #5, are not in contact with tissue, #2).
However, Igney may not explictly disclose an alternating current of a high frequency more than 100 kHz and equal to or less than 10 Mhz is input to a measurement object via a plurality of electrodes without directly attaching the electrodes to the body surface of the measurement object.
However, in the same field of endeavor, Ben-Ari teaches an alternating current of a high frequency more than 100 kHz and equal to or less than 10 Mhz is input to a measurement object via a plurality of electrodes (“measuring the currents inside the head comprises measuring the magnetic field produced by the eddy currents” [0033]; “the power supply is capable of operating over at least part of the range between 100kHz and 1 MHz” [0068]; “a plurality of electrodes” [0090]; “eddy currents are induced 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Ben-Ari’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains the predictable result of reducing the size of the current inducing device allowing for greater portability and easier repositioning of the current inducing device to obtain tomography at a plurality of locations. Additionally, Ben-Ari states that using electrodes of varying frequencies “to induce currents in the brain [allows one] to obtain more data about the distribution of blood in the brain” than with coils alone (Ben-Ari, [0111]), therefore, coupling current injecting electrodes with magnetic field sensors provides further valuable data about the subject. 
However, Igney in further view of Ben-Ari may not explictly disclose the plurality of electrodes are not directly attached to the body surface of the measurement object.
However, in the same field of endeavor, Tran teaches the plurality of electrodes are not directly attached to the body surface of the measurement object (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]; “the voltage measurements may employ one or more contactless, voltage sensitive electrodes” Tran, [0305]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney in further view of Ben-Ari’s teaching of a plurality of electrodes for impedance measurement with Tran’s teaching of contactless electrodes for impedance measurement as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and 
Additionally or in the alternative, in the same field of endeavor, Korjenevsky teaches the plurality of electrodes are not directly attached to the body surface of the measurement object (“several metal electrodes, disposed along a circumference and enclosed by a grounded conducting shield, figure 1. In the area between the electrodes, not touching them, is placed the object to be examined. One of the electrodes is connected to a source of alternating voltage and is, thus, the source of an alternating electric field” 2.1.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney in further view of Ben-Ari’s teaching of a plurality of electrodes for impedance measurement with Korjenevsky’s teaching of contactless electrodes for impedance measurement as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects. Additionally, Korjenevsky states that providing electrodes away from the surface of the object of interest simplifies reconstruction by allowing the relative position between electrodes to be known (See Korjenevsky, 1. Introduction).
Additionally, or in the alternative, in the same field of endeavor, Woo teaches a magnetic field generated by a current supplied via the plurality of electrodes (“current injecting devices 100 for injecting currents in directions different from one another into a measuring object, such as a human body or a substance, a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents” Woo, [0042]; “current injecting device 100 includes an electrode 21” Woo, [0043]; “The currents to be injected in six directions are generated by at least the four current injecting devices.” Woo, [0050]) without directly attaching the electrodes to the body surface of the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Woo’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains the predictable result of reducing the size of the current inducing device allowing for greater portability and easier repositioning of the current inducing device to obtain tomography at a plurality of locations. Additionally, Woo states that providing a current injection via electrodes and measuring the magnetic field generated by the current injection in the object via magnetic sensors allows “a measuring object [to] be visualized in more accurate high resolution” (Woo, [0008]).
However, Igney in further view of Woo may not explicitly teach an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality of electrodes.
However, in the same field of endeavor, Ben-Ari teaches an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality of electrodes (“measuring the currents inside the head comprises measuring the magnetic field produced by the eddy currents” [0033]; “the power supply is capable of operating over at least part of the range between 100kHz and 1 MHz” [0068]; “a plurality of electrodes” [0090]; “eddy currents are induced at more than one frequency, or both coils and electrodes are used to induce currents in the brain, in order to obtain more data about the distribution of blood in the brain” Ben-Ari, [0111]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Ben-Ari’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains the predictable result of reducing the size of the current inducing device allowing for greater portability and easier repositioning of the current inducing device to obtain tomography at a plurality of locations. 
Additionally, or in the alternative, in the same field of endeavor, Tran teaches an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality of electrodes (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney in further view of Woo’s teaching of a plurality of electrodes for impedance measurement with Tran’s teaching of contactless electrodes for impedance measurement as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.

Regarding claim 18, Igney discloses a non-transitory computer-readable storage medium that stores a program that allows a computer to execute the function of the image generation apparatus (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]) according to claim 20 (see supra rejection for claim 20) so that the computer executes the steps:
a program for causing an image generation apparatus to function as (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]):

moving the base member relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 18. For these purpose actuators 6, 7 are provided for moving one or more generator coils 4 and /or one or more sensor coils 5 along the rotation axis 16” Igney, [0048]) while the plurality of electrodes on the base member is in non-direct contact with the body surface of the measurement object (“MIT may not require direct contact of the sensors with the imaged objects” Igney, [0002]; Figures 1-7 and 9-11 of Igney illustrate that generator coils, #4, and sensor coils, #5, are not in contact with tissue, #2).
However, Igney may not explictly disclose an alternating current of a high frequency more than 100 kHz and equal to or less than 10 Mhz is input to a measurement object via a plurality of electrodes without directly attaching the electrodes to the body surface of the measurement object.
However, in the same field of endeavor, Ben-Ari teaches an alternating current of a high frequency more than 100 kHz and equal to or less than 10 Mhz is input to a measurement object via a plurality of electrodes (“measuring the currents inside the head comprises measuring the magnetic field 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Ben-Ari’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains the predictable result of reducing the size of the current inducing device allowing for greater portability and easier repositioning of the current inducing device to obtain tomography at a plurality of locations. Additionally, Ben-Ari states that using electrodes of varying frequencies “to induce currents in the brain [allows one] to obtain more data about the distribution of blood in the brain” than with coils alone (Ben-Ari, [0111]), therefore, coupling current injecting electrodes with magnetic field sensors provides further valuable data about the subject. 
However, Igney in further view of Ben-Ari may not explictly disclose the plurality of electrodes are not directly attached to the body surface of the measurement object.
However, in the same field of endeavor, Tran teaches the plurality of electrodes are not directly attached to the body surface of the measurement object (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]; “the voltage measurements may employ one or more contactless, voltage sensitive electrodes” Tran, [0305]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney in further view of Ben-Ari’s teaching of a plurality of electrodes for impedance measurement with Tran’s teaching of contactless electrodes for impedance measurement as this simple substitution of one known type of electrode for another known type of 
Additionally or in the alternative, in the same field of endeavor, Korjenevsky teaches the plurality of electrodes are not directly attached to the body surface of the measurement object (“several metal electrodes, disposed along a circumference and enclosed by a grounded conducting shield, figure 1. In the area between the electrodes, not touching them, is placed the object to be examined. One of the electrodes is connected to a source of alternating voltage and is, thus, the source of an alternating electric field” 2.1.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney in further view of Ben-Ari’s teaching of a plurality of electrodes for impedance measurement with Korjenevsky’s teaching of contactless electrodes for impedance measurement as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects. Additionally, Korjenevsky states that providing electrodes away from the surface of the object of interest simplifies reconstruction by allowing the relative position between electrodes to be known (See Korjenevsky, 1. Introduction).
Additionally, or in the alternative, in the same field of endeavor, Woo teaches a magnetic field generated by a current supplied via the plurality of electrodes (“current injecting devices 100 for injecting currents in directions different from one another into a measuring object, such as a human body or a substance, a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents” Woo, [0042]; “current injecting device 100 includes an electrode 21” Woo, [0043]; “The currents to be injected in six directions are generated by at least the four current injecting devices.” Woo, [0050]) without directly attaching the electrodes to the body surface of the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Woo’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains the predictable result of reducing the size of the current inducing device allowing for greater portability and easier repositioning of the current inducing device to obtain tomography at a plurality of locations. Additionally, Woo states that providing a current injection via electrodes and measuring the magnetic field generated by the current injection in the object via magnetic sensors allows “a measuring object [to] be visualized in more accurate high resolution” (Woo, [0008]).
However, Igney in further view of Woo may not explicitly teach an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality of electrodes.
However, in the same field of endeavor, Ben-Ari teaches an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality of electrodes (“measuring the currents inside the head comprises measuring the magnetic field produced by the eddy currents” [0033]; “the power supply is capable of operating over at least part of the range between 100kHz and 1 MHz” [0068]; “a plurality of electrodes” [0090]; “eddy currents are induced at more than one frequency, or both coils and electrodes are used to induce currents in the brain, in order to obtain more data about the distribution of blood in the brain” Ben-Ari, [0111]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Ben-Ari’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains the predictable result of reducing the size of the current inducing device allowing for greater portability and easier repositioning of the current inducing device to obtain tomography at a plurality of locations. 
Additionally, or in the alternative, in the same field of endeavor, Tran teaches an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality of electrodes (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney in further view of Woo’s teaching of a plurality of electrodes for impedance measurement with Tran’s teaching of contactless electrodes for impedance measurement as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.

Regarding claim 21, Igney discloses an image generation apparatus (“magnetic induction tomography system” Igney, Abstract):
two electrodes (“one or more generator coils” Igney, Abstract);
one sensor cell (“one or more sensor coils” Igney, Abstract); and
a base member on which the two electrodes and the one sensor cell are provided (“sensor coils 5 may be arranged in form of one or more arrays, each coil array being adapted to be moved by an actuator 6, 7 at a whole” Igney, [0042]; measuring unit, #3’ and #3”, Igney, Figs. 8 and 12); and;
an input device (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]; “the generator coils 4 are operated at 
a controller (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]) configured to provide a tomographic image of a measurement object based on an intensity of a magnetic field generated by the alternating current supplied via the two electrodes (“magnetic induction tomography (MIT) is a noninvasive imaging technique” Igney, [0003]; “Image reconstruction with MIT...” Igney, [0004 - 0007]) on the basis of an intensity of a magnetic field generated by an alternating current supplied via the electrode (“a number of generator coils 4 adapted for generating a time varying primary magnetic field inducing an eddy current in the tissue 2… an alternating current is fed into the generator coils 4” Igney, [0035], the intensity of the magnetic field is acquired via the magnetic sensor (“one or more generator coils (4) adapted for generating a primary magnetic field, said primary magnetic field inducing an eddy current in the object (2), one or more sensor coils (5) adapted for sensing a secondary magnetic field” Igney, Abstract; “a number of generator coils 4 adapted for generating a time varying primary magnetic field… an alternating current is fed into the generator coils 4” Igney, [0035]; “Magnetic induction tomography (MIT) is a noninvasive imaging technique with applications in industry and for medical imaging. In contrast to other electrical imaging techniques, MIT may not require direct contact of the sensors with the imaged object. MIT applies a magnetic field from one or more generator coils (also called excitation coils) to induce eddy currents in the material to be studied…” Igney, [0002] – [0003]), 
the intensity of the magnetic field is acquired via the one sensor cell (“one or more sensor coils (5) adapted for sensing a secondary magnetic field” Igney, Abstract),

the base member is movable relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 18. For these purpose actuators 6, 7 are provided for moving one or more generator coils 4 and /or one or more sensor coils 5 along the rotation axis 16” Igney, [0048]) such that the two electrodes on the base member is in non-direct contact with a body surface of the measurement object when the alternating current is input to the measurement object via the two electrodes (“MIT may not require direct contact of the sensors with the imaged objects” Igney, [0002]; Figures 1-7 and 9-11 of Igney illustrate that generator coils, #4, and sensor coils, #5, are not in contact with tissue, #2).
However, Igney may not explictly disclose an alternating current of a high frequency more than 100 kHz and equal to or less than 10 Mhz is input to a measurement object via a plurality of electrodes without directly attaching the electrodes to the body surface of the measurement object.
However, in the same field of endeavor, Ben-Ari teaches an alternating current of a high frequency more than 100 kHz and equal to or less than 10 Mhz is input to a measurement object via a plurality of electrodes (“measuring the currents inside the head comprises measuring the magnetic field produced by the eddy currents” [0033]; “the power supply is capable of operating over at least part of the range between 100kHz and 1 MHz” [0068]; “a plurality of electrodes” [0090]; “eddy currents are induced at more than one frequency, or both coils and electrodes are used to induce currents in the brain, in order to obtain more data about the distribution of blood in the brain” Ben-Ari, [0111]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact 
However, Igney in further view of Ben-Ari may not explictly disclose the plurality of electrodes are not directly attached to the body surface of the measurement object.
However, in the same field of endeavor, Tran teaches the plurality of electrodes are not directly attached to the body surface of the measurement object (“The exchanged electrical energy can include alternating currents and/or voltages at one or more frequencies. For example, the alternating currents and/or voltages can be provided at one or more frequencies between 100 Hz and 1 MHz” Tran, [0303]; “the voltage measurements may employ one or more contactless, voltage sensitive electrodes” Tran, [0305]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney in further view of Ben-Ari’s teaching of a plurality of electrodes for impedance measurement with Tran’s teaching of contactless electrodes for impedance measurement as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.
Additionally or in the alternative, in the same field of endeavor, Korjenevsky teaches the plurality of electrodes are not directly attached to the body surface of the measurement object (“several metal electrodes, disposed along a circumference and enclosed by a grounded conducting shield, figure 1. In the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney in further view of Ben-Ari’s teaching of a plurality of electrodes for impedance measurement with Korjenevsky’s teaching of contactless electrodes for impedance measurement as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects. Additionally, Korjenevsky states that providing electrodes away from the surface of the object of interest simplifies reconstruction by allowing the relative position between electrodes to be known (See Korjenevsky, 1. Introduction).
Additionally, or in the alternative, in the same field of endeavor, Woo teaches a magnetic field generated by a current supplied via the plurality of electrodes (“current injecting devices 100 for injecting currents in directions different from one another into a measuring object, such as a human body or a substance, a magnetic flux density measuring unit (e.g., MRI scanner) 200 for measuring a magnetic flux density due to each of the currents” Woo, [0042]; “current injecting device 100 includes an electrode 21” Woo, [0043]; “The currents to be injected in six directions are generated by at least the four current injecting devices.” Woo, [0050]) without directly attaching the electrodes to the body surface of the measurement object (“Though direct attachment of the electrode 21 to a surface of the measuring object is possible, it is preferable that the electrode 21 is spaced apart from the surface of the measuring object” Woo, [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Woo’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains 
However, Igney in further view of Woo may not explicitly teach an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality of electrodes.
However, in the same field of endeavor, Ben-Ari teaches an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality of electrodes (“measuring the currents inside the head comprises measuring the magnetic field produced by the eddy currents” [0033]; “the power supply is capable of operating over at least part of the range between 100kHz and 1 MHz” [0068]; “a plurality of electrodes” [0090]; “eddy currents are induced at more than one frequency, or both coils and electrodes are used to induce currents in the brain, in order to obtain more data about the distribution of blood in the brain” Ben-Ari, [0111]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Ben-Ari’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains the predictable result of reducing the size of the current inducing device allowing for greater portability and easier repositioning of the current inducing device to obtain tomography at a plurality of locations. Additionally, Ben-Ari states that using electrodes of varying frequencies “to induce currents in the brain [allows one] to obtain more data about the distribution of blood in the brain” than with coils alone (Ben-Ari, [0111]), therefore, coupling current injecting electrodes with magnetic field sensors provides further valuable data about the subject. 
Additionally, or in the alternative, in the same field of endeavor, Tran teaches an alternating current of a high frequency more than 100 kHz and equal to or less than 10 MHz supplied via the plurality 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney in further view of Woo’s teaching of a plurality of electrodes for impedance measurement with Tran’s teaching of contactless electrodes for impedance measurement as this simple substitution of one known type of electrode for another known type of electrode obtains the predictable result of reducing the need to sanitize the device between subjects and allowing for easier repositioning of the device to speed up multiple acquisitions at different locations of the subject or between multiple subjects.

Regarding claim 22, Igney discloses the one sensor cell is arranged between the two electrodes (Figures 8 and 12 show that at least one sensor coil, #5, is located between two different generator coils, #4, Igney, Figs. 8 and 12).
However, Igney may not explictly disclose the electrodes are electrodes.
However, in the same field of endeavor, Ben-Ari teaches the electrodes are electrodes (“measuring the currents inside the head comprises measuring the magnetic field produced by the eddy currents” [0033]; “a plurality of electrodes” [0090]; “eddy currents are induced at more than one frequency, or both coils and electrodes are used to induce currents in the brain, in order to obtain more data about the distribution of blood in the brain” Ben-Ari, [0111]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s disclosure of inducing current through non-contact generator coils with Ben-Ari’s teaching of inducing current through electrodes as this simple substitution of one known type of current inducing device with another known type of current inducing device obtains the predictable result of reducing the size of the current inducing device allowing for greater portability and easier repositioning of the current inducing device to obtain tomography at a plurality of locations. 

Regarding claim 23, Igney discloses the base member has a cylindrical shape (“The solenoid coils 4, 5 are circularly arranged around a tissue 2 to be scanned” Igney, [0039]; Figures 2-12 demonstrate that the generator and sensor coils may be arranged cylindrically about object, #2, and Figures 4, 8, and 12 demonstrate that the measuring unit, #3 is cylindrical in shape, Igney, Figs. 2-12).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Igney in further view of Woo in further view of Ben-Ari; or in the alternative, Igney in further view of Woo in further view of Ben-Ari as in claim 20 above and as detailed below.

Regarding claim 13, Igney may not explicitly disclose the electrode is made of a non-magnetic material.
However, in the same field of endeavor, Woo teaches the electrode is made of a non-magnetic material (“current injecting device 100 includes an electrode 21 formed of a non-magnetic metal, such as copper” Woo, [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Igney’s teaching of non-contact generator coils with Woo’s teaching of copper electrodes as this simple substitution of one known type of electrode with another known type of electrode obtains the predictable result of preventing unwanted movement, interference, electrical currents, and heating when placing the electrodes within a magnetic field.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Igney in further view of Ben-Ari in further view of Tran or, in the alternative, Igney in further view of Ben-Ari in further view of Korjenevsky; or in the alternative, Igney in further view of Woo in further view of Ben-Ari; or in the alternative, Igney in further view of Woo in further view of Ben-Ari as applied to claim 20 above, and further in view of Diamond et al. (U.S. Pub. No. 2015/0219732), hereinafter “Diamond”.

Regarding claim 14, Igney may not explictly disclose the magnetic sensor is an optical pumping atomic magnetic sensor.
However, in the same field of endeavor, Diamond teaches the magnetic sensor is an optical pumping atomic magnetic sensor (“CSAM devices 400, as illustrated in FIG. 8, have a cell 401 filled by an alkali metal vapor, such as cesium vapor, and operate by measuring changes in light transmitted to a photosensor from a polarized incident laser beam” Diamond, [0151]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Igney’s disclosure of generator coils with Diamond’s teaching of optical pumping atomic magnetometers as Diamond explictly states that “[a]n atomic magnetometer has low-noise properties and exquisite sensitivity comparable to a SQUID sensor but may not require cryogenic cooling” (Diamond, [0045]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Igney in further view of Ben-Ari in further view of Tran; or, in the alternative, Igney in further view of Ben-Ari in further view of Korjenevsky; or, in the alternative, Igney in further view of Woo in further view of Ben-Ari as in claim 20 above and as detailed below.

Regarding claim 24, Igney may not explicitly disclose the base member is configured to be capable of being worn by the measurement object. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Igney’s disclosure of a base member with injectors and magnetic field sensors with Ben-Ari’s teaching of a base member with electrodes and magnetic field sensors as Ben-Ari states that “portable embodiments of the invention [sic] are potentially suitable for use in the field” expanding the utility of the device outside of the hospital setting. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bittar et al. (U.S. Pub. No. 2011/0308859) discloses a plurality of electrodes to inject electric current into an object using an alternating current of 1 Hz to 500 kHz and a plurality of magnetic sensors to receive the magnetic fields generated by the current in the object. 
	Holder & Gilad (U.S. Pub. No. 2012/0043969) discloses a plurality of electrodes to inject electric current into an object using an alternating current and a plurality of magnetic sensors to receive the magnetic fields generated by the current in the object.
	Bonmassar and Belliveau (U.S. Pub. No. 2006/0122523) and Nachman et al. (U.S. Pub. No. 2005/0054911) disclose a plurality of electrodes to inject electric current into an object using an alternating current and a plurality of magnetic sensors within an MRI scanner to receive the magnetic fields generated by the current in the object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793